DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fan in at least claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A heatable element in at least claims 1, 6-11;
A heat transfer element in at least claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A heatable element appears to be described as a resistive wire, conductive coating and/or conductive film in at least 0033 of the specifications;
A heat transfer element appears to also be a resistive wire, conduction coating and/or conductive film in at least 0009; 0033 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11-13 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dixon et al. (EP1648200A1).

Regarding Claim 1, Dixon teaches a device [fig 1; fig 3], comprising a transparent sheet [0031; fig 2];
a strain gage transducer [30] disposed on the transparent sheet [0032 at connector 18]; a temperature sensor [42] disposed on the transparent sheet [0032; 0040]; a heatable element [8] disposed on the transparent sheet [0031; 0032]; a controller [44], in communication with the strain gage transducer and the temperature sensor [42], and operably connected to the heatable element [0034; 0041; fig 3]; the controller [44] operative to control the heatable element [8] based upon signal inputs from the strain gage transducer [30] and the temperature sensor [42; 0046- 0053].  

Regarding Claim 6, Dixon teaches the invention of Claim 1 above and Dixon teaches wherein the strain gage transducer is disposed on the transparent sheet at a location that is associated with stress induced by heat that is generated by the heatable element [0046-0053].

Regarding Claim 11, Dixon teaches the invention of Claim 1 above and Dixon teaches the controller operative to delimit the heatable element when the signal input from the strain gage indicates that stress on the transparent sheet is greater than a threshold [0046-0053].
Regarding Claim 12, Dixon teaches a control system for a heatable transparent sheet [0034; fig 3], comprising a transparent sheet [0031; fig 2]; a load sensor [30] arranged to monitor the transparent sheet [0032 at connector 18; fig 2]; a temperature sensor [42] arranged to monitor the transparent sheet [0032; 0040]; a heat source [8] arranged to transfer heat energy to the transparent sheet [0031; 0032]; and
a controller [44], in communication with the load sensor [30] and the temperature sensor[42], and operably connected to the heat source [0034; 0041; fig 3]; wherein the controller [44] is operative to control the heat source in response to inputs from the load sensor and the temperature sensor [0046-0053].

Regarding Claim 13, Dixon teaches the invention of Claim 13 above and Dixon teaches wherein the load sensor [30] is arranged to monitor the transparent sheet at a location associated with high stress induced by heat energy from the heat source [0046-0053].

Regarding Claim 17, Dixon teaches the invention of Claim 12 above and Dixon teaches wherein the controller operative to control the heat source based upon signal inputs from the load sensor and the temperature sensor comprises the controller operative to delimit the heat source when the signal input from the load sensor indicates that stress on the transparent sheet is greater than a threshold [0046-0053].

Regarding Claim 18, Dixon teaches the invention of Claim 12 above and Dixon teaches wherein the controller operative to control the heat source based upon signal inputs from the load sensor and the temperature sensor comprises the controller operative to deactivate the heat source when the signal input from the load sensor indicates that stress on the transparent sheet is greater than a threshold [0046-0053].

Regarding Claim 19, Dixon teaches a device [fig 1; fig 3], comprising:
a transparent sheet [0031; fig 2]; a strain gage transducer [30] arranged to monitor the transparent sheet [0032 at connector 18]; a heat source [8] arranged to transfer heat energy to the transparent sheet [0031; 0032]; and a controller [44], in communication with the strain gage transducer [30] and operably connected to the heatable source [8; 0034; 0041; fig 3]; wherein the controller [44] is operative to control heat transfer to the transparent sheet via the heat source [8] based upon a signal input from the strain gage [30; 0046-0053].

Regarding Claim 20, Dixon teaches the invention of Claim 19 above and Dixon teaches wherein the strain gage transducer [30] is disposed on the transparent sheet at a location associated with stress induced by heat energy from the heat source [0031; 0032; fig 1; where the strain gage is attached at terminal 18], and wherein the controller operative to control heat transfer to the transparent sheet via the heat source based upon the signal input from the strain gage comprises the controller [44] operative to delimit the heat source when the signal input from the strain gage indicates that stress on the transparent sheet has exceeded a threshold [0046-0053].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Jiao et al. (US2014/0067199).

Regarding Claim 2, Dixon teaches the invention of Claim 1 above but does not explicitly teach wherein the strain gage transducer is disposed on an inner surface of the transparent sheet.
	However, Jiao teaches a window system [0003] having where a strain gage transducer [78] is disposed on an inner surface of the transparent sheet [0026; 0027; fig 2; where the strain gage transducer is on the inner surface of transparent sheet 22] for the obvious advantage of providing data relating to the presence of cracks in the transparent sheet.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the strain gage transducer is disposed on an inner surface of the transparent sheet in view of the teachings of Jiao in order to provide data relating to the presence of cracks in the transparent sheet. 

Regarding Claim 3, Dixon teaches the invention of Claim 1 above and Dixon teaches where the transparent sheet comprises a multi-layer transparent sheet including a plurality of laminate sheets [Dixon at 0031; 0032; fig 2] but does not teach wherein the strain gage transducer is interposed between the laminate sheets.
However, Jiao teaches a windows system [0003] having wherein a strain gage transducer [78] is interposed between the laminate sheets.
 [0026; 0027; fig 2; where the strain gage transducer is between sheets 22, 24] for the obvious advantage of providing data relating to the presence of cracks in the transparent sheets.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the strain gage transducer is interposed between the laminate sheets in view of the teachings of Jiao in order to provide data relating to the presence of cracks in the transparent sheets.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Breed (US2009/0143923).


Regarding Claim 4, Dixon teaches the invention of Claim 1 above but does not explicitly teach where the strain gage transducer comprises a metal foil transducer.
However, Breed teaches a strain gage-based sensor system [0023] having where a strain gage transducer comprises a metal foil transducer [0552-0554].  Breed also teaches that that this arrangement advantageously maximizes the sensitivity of the measurement data [0553]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have where the strain gage transducer comprises a metal foil transducer in view of the teachings of Breed in order to maximize the sensitivity of the measurement data.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Kithil et al. (US2005/0109075)).

	
Regarding Claim 5, Dixon teaches the invention of Claim 1 above but does not teach wherein the strain gage transducer comprises a piezo- resistive transducer.
However, Kithil teaches a strain gage transducer i.e. stress sensor [0006] having where the strain gage transducer comprises a piezo- resistive transducer [0011; 0026] for the obvious advantage of communicating an electrical or mechanical signal to the transducer to determine an impact condition and thereby improve the system [0009; 0081].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the strain gage transducer comprises a piezo- resistive transducer in view of the teachings of Breed in order to communicate an electrical or mechanical signal to the transducer to determine an impact condition and thereby improve the system.

Claims 7, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Ukai (JP2017114154A).

Regarding Claim 7, Dixon teaches the invention of Claim 1 but does not teach wherein the heatable element comprises a resistive wire element disposed on the transparent sheet.
However, Ukai teaches a heater control device for controlling a hot wire heater [0001] having wherein a heatable element [51] comprises a resistive wire element disposed on a transparent sheet [0010; fig 2] for the obvious advantage of providing structure that heats the surface of the windshield and thereby improve the system [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the heatable element comprises a resistive wire element disposed on the transparent sheet in view of the teachings of Ukai in order to provide structure that heats the surface of the windshield and thereby improve the system.

Regarding Claim 10, Dixon teaches the invention of Claim 1 above but does not teach where the controller is operative to maximize heat output from the heatable element when the temperature indicated by the temperature sensor is less than a maximum temperature threshold.
However, Ukai teaches a heater control devcie for controlling a hot wire heater [0001] having where a controller [2] is operative to maximize heat output from a heatable element [51] when the temperature indicated by a temperature sensor [4, 9] is less than a maximum temperature threshold [0024; 0025; fig 2] for the obvious advantage of preventing the heater from being unnecessarily operated after thawing and thereby prevent excessive heating of the windshield [0027].Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have where the controller is operative to maximize heat output from the heatable element when the temperature indicated by the temperature sensor is less than a maximum temperature thresholdin view of the teachings of Ukai in order to  prevent the heater from being unnecessarily operated after thawing and thereby prevent excessive heating of the windshield.

Regarding Claim 14, Dixon teaches the invention of Claim 12 above but does not teach wherein the heat source comprises a resistive wire element disposed on the transparent sheet.
However, Ukai teaches a heater control device for controlling a hot wire heater [0001] having wherein a heatable element [51] comprises a resistive wire element disposed on a transparent sheet [0010; fig 2] for the obvious advantage of providing structure that heats the surface of the windshield and thereby improve the system [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Dixon to have wherein the heatable element comprises a resistive wire element disposed on the transparent sheet in view of the teachings of Ukai in order to provide structure that heats the surface of the windshield and thereby improve the system.

Regarding Claim 16, Dixon teaches the invention of Claim 12 above but does not teach wherein the controller operative to control the heat source based upon signal inputs from the load sensor and the temperature sensor comprises the controller operative to maximize heat output from the heat source when the temperature indicated by the temperature sensor is less than a threshold temperature.
However, Ukai teaches a heater control devcie for controlling a hot wire heater [0001] having where a controller [2] is operative to maximize heat output from a heatable element [51] when the temperature indicated by a temperature sensor [4, 9] is less than a maximum temperature threshold [0024; 0025; fig 2] for the obvious advantage of preventing the heater from being unnecessarily operated after thawing and thereby prevent excessive heating of the windshield [0027].Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have where the controller is operative to maximize heat output from the heatable element when the temperature indicated by the temperature sensor is less than a maximum temperature thresholdin view of the teachings of Ukai in order to  prevent the heater from being unnecessarily operated after thawing and thereby prevent excessive heating of the windshield.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Fischer et al. (US2014/0319116).

Regarding Claim 8, Dixon teaches the invention of Claim 1 above but does not teach wherein the heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet.
However, Fischer teaches a windshield having a heating element i.e. electrically conductive coating [0001; 0068] wherein a heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet [0004; 0068-0070; where the limitations are claimed in the alternative].  Fischer teaches that this arrangement provides an electrically conductive windshield having reduced cost [0009].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have wherein the heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet in view of the teachings of Fischer in order to provide an electrically conductive windshield having reduced cost.



Regarding Claim 15, Dixon teaches the invention of Claim 12 above but does not teach wherein the heat source comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen- printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet.
However, Fischer teaches a windshield having an heating element i.e. electrically conductive coating [0001; 0068] wherein a heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet [0004; 0068-0070; where the limitations are claimed in the alternative].  Fischer teaches that this arrangement provides an electrically conductive windshield having reduced cost [0009].Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have wherein the heatable element comprises one of a sputtered silver coating, sputtered silver on a polyester (PET) film, a silver screen-printing, an Indium-doped Tin Oxide (ITO) coating, and a Fluorine-doped Tin Oxide (FTO) coating disposed on the transparent sheet in view of the teachings of Fischer in order to provide an electrically conductive windshield having reduced cost.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (EP1648200A1) in view of Schauble (US2014/0151354).

Regarding Claim 9, Dixon teaches the invention of Claim 1 above but does not teach wherein the heatable element comprises a heat transfer element and fan that are disposed proximal to the transparent sheet.
However, Schauble teaches an electrical heater for vehicle windshield [0002] having where a heatable element [10] comprises a heat transfer element and fan 24] that are disposed proximal to a transparent sheet [windshield 18; 0028; fig 1].  Schauble teaches that this arrangement provides an auxiliary heating system that operates to provides a defrosting function upon demand and thereby improves the system [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Dixon to  have wherein the heatable element comprises a heat transfer element and fan that are disposed proximal to the transparent sheet.in view of the teachings of Schauble in order to provide an auxiliary heating system that operates to provide a defrosting function upon demand and thereby improves the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763